Citation Nr: 1017979	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.

2.  Entitlement to service connection for a low back 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, to 
include migraines.

4.  Entitlement to service connection for headaches, to 
include migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
January 1996.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which 
declined to reopen the Veteran's claims for service 
connection for a low back condition and migraines.

The issues on the title page have been recharacterized to 
better reflect the evidence and allegations of record.

In November 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claim 
folder. 

The reopened issue of service connection for a low back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied the Veteran's original claim for service 
connection for a low back condition in a March 1996 rating 
decision on the basis that the Veteran did not manifest a 
chronic back disability since service; the Veteran did not 
appeal that decision.

2.  Evidence received since the March 1996 rating decision is 
not cumulative and raises a reasonable possibility of 
substantiating the claim for a low back condition as it 
includes medical opinion that the Veteran currently manifests 
a low back disorder incurred during active service.

3.  The RO denied the Veteran's original claim for service 
connection for headaches in a March 1996 rating decision on 
the basis that a headache disorder pre-existed service and 
was not aggravated therein; the Veteran did not appeal that 
decision.

4.  Evidence received since the March 1996 rating decision is 
not cumulative and raises a reasonable possibility of 
substantiating the claim for headaches, to include migraines, 
as it includes medical opinion that the Veteran's headache 
disorder was incurred and/or aggravated during active 
service.

5.  There is no clear and unmistakable evidence that 
migraines preexisted service; the Veteran is considered sound 
at entry into service.

6.  The medical evidence shows the Veteran's headaches, to 
include migraines, first manifested in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
March 1996 rating decision and the claim of entitlement to 
service connection for a low back condition is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).

2.  New and material evidence has been received since the 
March 1996 rating decision and the claim of entitlement to 
service connection for headaches, to include migraines, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).

3.  The criteria for service connection for headaches, to 
include migraines, have been met.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran's claims to reopen service connection for a low 
back condition and migraines based on new and material 
evidence has been considered with respect to VA's duty to 
notify and assist, including Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Given the Board's finding that new and material 
evidence has been secured to reopen her claims, no 
conceivable prejudice to the Veteran could result from this 
adjudication, regardless of whether the Veteran has been 
provided the notice and assistance required by law and 
regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

II.  New and Material Evidence

The RO originally denied service connection for a low back 
condition and headaches in March 1996.  The RO determined 
that (1) the back claim was not well grounded because the 
service treatment records (STRs) contained no diagnosis of a 
chronic back disability, and (2) the headaches pre-existed 
service and did not permanently worsen as a result of 
service.  The Veteran did not file a notice of disagreement 
and the decision became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2009).

The Veteran filed a claim to reopen service connection for 
migraines and a low back condition in February 2005 and 
October 2005, respectively.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered since the March 1996 rating decision 
includes VA medical records showing a diagnosis of migraines 
and low back pain; an August 2005 letter from a private 
physician indicating that the Veteran's migraines were 
aggravated during service and relating the Veteran's low back 
condition to service; a September 2007 letter from a private 
physician containing a diagnosis of chronic headaches that 
"appear to be worsening" and noting that the Veteran sought 
treatment for back pain during service; Social Security 
Administration Records containing July 2007 lumbar spine X-
rays and an August 2007 diagnosis of lumbar disc displacement 
and lumbosacral neuritis; and the Veteran's testimony 
regarding her migraines and low back condition during and 
since service.

The evidence received since the last final RO decision is 
new, as it was not previously considered.  The evidence is 
material as it directly addresses the bases for the prior 
final denials.  This evidence raises a reasonable possibility 
of substantiating the service connection claims, and 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a).  Reopening of the service connection 
claims for a low back condition and headaches, to include 
migraines, is warranted.  38 U.S.C.A. § 5108.

III.  Service Connection

The Veteran seeks service connection for headaches, to 
include migraines. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111.  VA's General Counsel held that 
to rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence (1) 
that the disease or injury existed prior to service and (2) 
that the disease or injury was not aggravated by service. 
VAOGCPREC 3-2003; see generally Cotant v. Principi, 17 Vet. 
App. 116, 124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

STRs show that a January 1976 enlistment examination contains 
a normal clinical evaluation of the head.  On the 
accompanying medical history report, the Veteran reported a 
previous head injury but denied a history of headaches.  The 
clinician noted that the Veteran had suffered a concussion 
after falling out of a car and that she was hospitalized for 
six days, but that there were no sequelae.  Thus, the Veteran 
is considered sound at entry into service.  See 38 C.F.R. § 
3.304(b).  The Veteran has given conflicting history to 
various medical providers as to when the headaches first 
started.  Although the Veteran has stated that she had 
headaches prior to service, she is not competent to make a 
medical diagnosis and her statement does not constitute clear 
and unmistakable evidence that a headache diagnosis 
preexisted service absent any supporting medical evidence.  
The determinative issue is whether the Veteran has headaches, 
to include migraines, directly related to her service.  See 
38 C.F.R. §§ 3.303, 3.304(b).

STRs show that the Veteran complained of headaches for the 
past six months in June 1976.  In July 1976, the Veteran 
reported a history of headaches since a motor vehicle 
accident at age 16 and stated that they were getting more 
severe.  In August 1976, the Veteran complained of a headache 
and nausea.  The diagnosis was gastroenteritis.  In September 
1976, the Veteran reported a history of recurrent headaches 
since age 16 when she fell out of a car.  The impression was 
headaches secondary to anxiety.  In May 1977, the Veteran 
complained of vomiting, nausea, and a headache.  The 
impression was probable gastroenteritis.  In February 1978, 
the Veteran complained of diarrhea and a headache.  The 
impression was pre-menstrual cramps.  A June 1978 periodic 
examination reveals a normal head evaluation.  The clinician 
noted head trauma in February 1968 secondary to falling out 
of a moving vehicle with associated loss of consciousness, 
which was treated and resolved with no complications and no 
sequelae (NCNS).  In September 1979, the Veteran complained 
of frequent headaches, hand tremors, and trouble sleeping.  
She indicated that these problems might be due to nerves.  
The impression was rule out hypoglycemia and "?anxiety."  
In November 1979, the Veteran complained of frontal lobe 
headaches.  CT scans of her sinuses revealed clouding of the 
frontal sinuses.  The impression was "probable combination 
sinus and muscular headaches."  In April 1991, the Veteran 
was evaluated and treated for stress counseling.  She 
reported a motor vehicle accident at age 15 and recurring 
headaches since that time.  The clinician noted that the 
headaches "have not recently changed in frequency, duration, 
character or severity."  In March 1994, the Veteran 
complained of a headache of four days' duration.  She 
reported having one similar headache in the past.  The 
assessment was severe tension headache.  In May 1994, the 
Veteran complained of severe headaches and nausea of three 
weeks' duration.  The assessment was headaches, no 
improvement.  The clinician ordered a head CT scan and noted 
that if it was normal the Veteran would start treatment for 
migraines.  However, there is no head CT scan in the STRs.  
In June 1994, the Veteran presented to the emergency room for 
heat exhaustion.  She reportedly had taken four Fioricet 
earlier that day for a migraine.  In February 1995, the 
Veteran presented to the emergency room complaining of a 
headache, vomiting, chest soreness, cough, and fever.  The 
diagnosis was a viral syndrome.

The April 1995 retirement examination reveals a normal 
clinical evaluation of the head.  On the accompanying medical 
history report, the Veteran reported a prior head injury and 
a history of frequent or severe headaches.  The clinician 
noted "head injury in childhood secondary jumping out of a 
car, diagnosed with skull fracture, hospitalized for 1 week, 
suffered from migraines [illegible] fracture, NCNS."  In a 
separate entry, the clinician wrote "frequent headaches 
since 1991, self medicate, complicated with vomiting, 
frequency of 2-3 a month, last occurrence Mar[ch] 1995, some 
disabling, occurs usually on weekends."

VA treatment records from June 1999 to March 2009 establish 
that the Veteran was treated for headaches on numerous 
occasions and was diagnosed with migraines.  She indicated 
that the headaches started either in her teens or her 20's. 

An August 2005 letter from Dr. J.W.E. contains the following 
statement:  "The patient has a history of migraine 
headaches.  This was diagnosed prior to her entrance into the 
military.  However, the patient states that her migraine 
headaches significantly worsened during her military 
service."  The Veteran indicated that when she was in her 
late teens and early twenties, she would have "maybe one 
migraine every two to three months" but that by the time she 
left service, she was having one headache a week.  The doctor 
reviewed the STRs and diagnosed migraine headaches 
aggravated/accelerated during service.  

A September 2007 letter from Dr. G.A.R., a psychiatrist, 
indicates that the Veteran reported a history of daily 
chronic headaches "that started when she was in the 
military."  The Veteran stated that her headaches were 
similar to migraines, but that her doctor did not think they 
were actual migraines.  Dr. G.A.R. wrote "I read in her 
military records that she was treated for [migraines] while 
in service, so these are long-standing issues and appear to 
be worsening."  The Axis III diagnoses included chronic 
headaches.

The medical evidence supports a finding that the Veteran's 
present migraine headaches are related to her service.  
Specifically, the record shows a current diagnosis of 
migraine headaches, numerous in-service complaints of 
headaches, complaints of headaches since service, and a 
medical finding that relates the Veteran's present headaches 
to the headaches she experienced during service.  

The Board further notes that, even assuming that a headache 
disorder pre-existed service, the Veteran's lay report of 
increased severity of symptoms during service is credible and 
consistent with the record.  Furthermore, the medical opinion 
indicates that aggravation occurred during service.  As such, 
the record does not clearly and unmistakably establish that 
the Veteran's headache disorder was not aggravated during 
service.

Therefore, service connection for headaches, to include 
migraines, is warranted.



ORDER

New and material evidence has been received and the claim for 
service connection for low back condition is reopened; the 
appeal is granted to this extent only.

Entitlement to service connection for headaches, to include 
migraines, is granted, subject to the rules and payment of 
monetary benefits.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating her claim.

The Veteran seeks service connection for a low back 
condition.  STRs establish that in July 1983, she was treated 
for back pain that radiated into the left thigh.  She 
reportedly had picked up something heavy the previous month.  
The clinician noted a "history of back trouble."  X-rays of 
the lumbosacral spine were within normal limits.  The 
diagnosis was possible muscle strain.  Diathermy treatment of 
the lumbosacral region was prescribed.

In July 1984, the Veteran sustained a back injury after 
falling.  There was pain on palpation in the left lower 
lumbosacral area.  The clinician noted that X-rays showed 
sacroiliitis on the left side.  However, the radiologist 
wrote "no change from previous exam [illegible]."  The 
diagnosis was acute spasm and chronic sacroiliitis.  Pain 
medication and bed rest were prescribed.  The Veteran was 
treated the following day after suffering another fall that 
apparently happened while she was intoxicated.  Upon 
examination, a positive lumbar muscle spasm was noted but 
there was no evidence of a disc diagnosis.  Straight leg 
rising was negative bilaterally.  The diagnosis was 
aggravated low back strain and alcohol abuse.  Pain 
medication and bed rest were continued.

The Veteran sustained another back injury in March 1987 while 
roller skating.  The clinician noted exquisite tenderness 
over the coccyx and sacrum.  X-rays showed no definite 
fracture; however, the radiologist noted sharp anterior 
curving of the distal two coccyx segments.  The diagnosis was 
a fractured coccyx.  A line of duty determination was made.

A May 1993 treatment record indicates that the Veteran 
complained of pain in the low back/coccyx area after moving 
furniture the previous day.  She reported a history of low 
back pain that flared up occasionally.  Upon examination, 
deep tendon reflexes were positive bilaterally.  Straight leg 
rising was negative to 80 degrees bilaterally.  The clinician 
noted no palpable tenderness.  The assessment was low back 
pain - muscle strain.  Pain medication, heat, and 24 hours 
bed rest were prescribed.  She was seen the following day and 
indicated that the pain had increased.  The clinician noted 
tenderness of the bilateral sacroiliac joint.  There was no 
evidence of spasm.  The diagnosis was sacroiliitis.  Pain 
medication was increased and bed rest was continued.

The Veteran's April 1995 retirement examination contains a 
normal spine evaluation.  On the accompanying medical history 
report, she reported recurrent back pain.  In an attachment, 
the clinician noted a history of back pain since 1984, 
secondary to a fractured coccyx suffered from a fall, which 
was treated and resolved with no complications and no 
sequelae (NCNS).

An August 1995 treatment record indicates that the Veteran 
complained of low back pain of four days' duration.  She 
reported a history of chronic back pain but stated that it 
had suddenly become worse four days prior when she got out of 
bed.  The clinician noted that her gait was antalgic.  Deep 
tendon reflexes, sensory, and strength testing were normal.  
Lumbar muscles were tender and became worse upon range of 
motion testing.  The assessment was low back pain.  Pain 
medication, heat, and bed rest were prescribed.

VA treatment records reveal that in July 2002, the Veteran 
was treated for low back pain, which reportedly was chronic 
for many years but worse over the last several days.  She 
complained of occasional radiating pain to the left leg but 
denied any weakness of the lower extremities.  A neurological 
examination revealed 2+ patellar deep tendon reflexes 
bilaterally and positive straight leg rising.  The diagnosis 
was low back pain.  The clinician prescribed a muscle 
relaxant.  In August 2002, the Veteran complained of back 
pain, which she described as sharp and stabbing.  She 
complained that the new pain medication was not working, and 
rated the pain as 5/10.  In April 2005, the Veteran again 
complained of back pain.  An MRI revealed (1) right 
paracentral disc protrusion at L5-S1 which displaces the 
right S1 nerve root; (2) small sacrococcygeal lipoma which 
lies entirely within the spinal canal and does not exhibit 
any characteristics for tethering, bone destruction, or 
expansion; and (3) fatty replacement of the sacral bone 
marrow.  There was no evidence of sacral destruction.  The 
diagnosis was back pain.  The clinician prescribed a corset 
brace for work.  In September 2006, the Veteran complained of 
continued low back pain, which she rated 6/10.  In January 
2007, the Veteran was seen in the neurology clinic.  She 
reported a history of low back pain since an in-service 
injury in 1982.  The clinician wrote "since she started 
working in postal department in 1998 the pain is 
progressively worsening."  Upon examination, there was no 
point tenderness in the back.  The assessment was severe low 
back pain.

An August 2005 letter from Dr. Ellis, which is essentially a 
treatment record, indicates that the Veteran reported having 
intermittent back pain since at least 1984.  She related 
several in-service back injuries that occurred in July 1984, 
August 1984, March 1987, May 1993, May 1995, and August 1995.  
She also reported an on-the-job lower back injury that 
occurred in approximately 1998.  The Veteran indicated that 
she had sought treatment for her back pain from the Oklahoma 
City VAMC since her discharge.  The Veteran complained of 
pain, discomfort, stiffness, tightness, and muscle spasms in 
the lower back.  Upon examination, the Veteran moved about in 
a very stiff and slow fashion.  She went from a sitting 
position to a standing position very gingerly and slowly, and 
the doctor noted that the Veteran was "in obvious 
discomfort."  There was decreased range of motion of the 
back, with complaints of increased pain and discomfort at 
extreme ranges of motion.  There was tenderness to palpation 
of the bilateral middle and inferior lumbar paraspinal 
musculature that extended into the right and left sacroiliac 
joints; the clinician noted spasms throughout this area.  The 
musculature was tight and taut to palpation.  Deep palpation 
of the right and left sciatic notches did not result in any 
complaints.  The diagnosis was "chronic low back pain/strain 
related to multiple injuries while in the US Air Force 
including August 1995, May 1995, May 1993, March 1987, August 
1984, and July 1984."  The doctor indicated that he had 
reviewed various STRs, but he identified them by provider or 
treatment facility rather than by date.

SSA records contain a July 2007 private treatment record.  
The Veteran reported an in-service back injury, and indicated 
that she had had symptoms for "a few years" and that they 
were getting worse.  X-rays revealed moderate disc space 
narrowing at L5-S1 and hypertrophic degenerative facet joint 
changes bilaterally from L3-L4 through L5-S1.  The clinician 
noted the alignment was within normal limits, and there was 
no evidence of abnormal motion or instability with flexion 
and extension.   Nor was there evidence of spondylolysis or 
spondylolisthesis.  An August 2007 MRI revealed multilevel 
degenerative disc disease more prominent at the L5-S1 level 
associated with prominent diffuse disc bulge and central 
subligamentous disc complex deforming the anterior aspect of 
the thecal sac in close approximation to the S1 nerve roots, 
left greater than right.  A September 2007 private treatment 
record indicates that the Veteran reported a long history of 
chronic low back pain with frequent spasms, which had 
increased with radiation into the left lower extremity over 
the last several months.  She also complained of numbness, 
tingling, and a pins and needle sensations in her left foot.  
The diagnosis was lumbar disc displacement and lumbosacral 
neuritis. 

A September 2007 letter from Dr. Rouse, a psychiatrist, 
indicates that the Veteran reported that her back pain began 
during service.  The Axis III diagnoses included  "back 
problems."  The doctor indicated that he had reviewed the 
STRs and that they confirm the Veteran was treated for back 
pain during service.

During her November 2009 hearing, the Veteran testified that 
she hurt her back during service as a result of either a 
roller skating accident or a motorcycle accident.  She stated 
that the pain "just got more frequent and hurt more and 
injury on top of injury basically."  Hearing Transcript at 
4.  The Veteran further testified that she has received 
treatment for back pain from the VA since discharge.

While Dr. Ellis' nexus opinion supports the claim for service 
connection, it does not include a sufficient rationale for 
his conclusion.  In this respect, the Veteran reports a 
credible history of recurrent back pain since service, which 
was reported prior to the 1998 work injury.  However, the 
Veteran has multiple diagnoses of low back pathology and it 
is unclear which diagnoses can be related to service.  
Therefore, a further medical opinion is needed, with 
supporting rationale, to resolve the claim for service 
connection for a low back condition.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

There may be additional VA records that have not been 
obtained.  During the June 2008 DRO hearing, the Veteran 
testified that she first received medical treatment for her 
back from the VA medical facility in Muskogee, Oklahoma, in 
or around 1997 or 1998, although she stated that she was 
"not sure."  Hearing Transcript at 7.  The claim file 
contains VA records for that facility from December 1997 to 
March 2009.  The Veteran was discharged from service in 
January 1996.  The first notation of back pain by the VA is 
dated May 2002.  As VA records are constructively of record 
(Bell v. Derwinski, 2 Vet. App. 611 (1992)), the RO should 
ascertain whether additional VA treatment records may be 
associated with the claim file.  

There are also federal employment records that need to be 
obtained.  According to Dr. Ellis' August 2005 letter and the 
January 2007 VA treatment record, the Veteran reportedly 
injured her back while working for the U.S. Postal Service in 
1998.  It does not appear that the RO requested these records 
from the Veteran's former employer.  Such relevant medical 
evidence must be secured and associated with the claims file.  
38 C.F.R. § 3.159(c)(1).



Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent records of VA 
treatment from the VA medical facility 
located at Muskogee, Oklahoma, from 
February 1996 to November 1997.  

2.  Obtain employment records from the U.S. 
Postal Service from January 1998, including 
any worker compensation claims for low back 
disability.  A copy of any negative 
response(s) should be included in the 
claims file.

3.  Provide the Veteran with appropriate VA 
examination to determine the nature and 
etiology of the Veteran's claimed lumbar 
spine disability.  The claim folder must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner should provide an 
opinion, with adequate rationale, on the 
following questions:

   a) clarify the current diagnoses of all 
low back disorders; and 

   b) for each currently diagnosed low back 
disorder, provide opinion as to whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that such 
disorder had its onset in or is related to 
the Veteran's active service.  

In particular, the examiner should explain 
the relationship, if any, between the 
falls/injuries sustained during service and 
the inservice diagnosis of sacroiliitis, 
and the post-service diagnoses of chronic 
low back strain and lumbar disc 
displacement.

4.  Following completion of the development 
requested, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West. Supp. 2009).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


